Title: Elbridge Gerry to Thomas Jefferson, 6 July 1813
From: Gerry, Elbridge
To: Jefferson, Thomas


          
            Dear Sir Washington 6 July 1813
            Your very friendly letter of the 19th of June  has given me great pleasure. The preference you express for the office holden by me, to the first office of the Government, is correspondent with your veiw of the same subject, when you was elected at to the former place. The latter you then justly considered as a “station of splendid misery.” My opinion on both these points is perfectly coincident with your own.
            Permit me to enclose a duplicate of my letter of the 15th of august last, in which was fully expressed my intention, in case of  the election which has since taken effect, to pay my respects to you, at Monticello. But in addition to that, I had hoped for & expected the previous pleasure of meeting you here, in the bosom of your political family; & regret that any circumstances exist to defeat
			 those veiws.
			 My motive for sending the duplicate is, an appr apprehension existing at the date of the letter, that the activity of electioneering partizans would endanger its passage, & subject me to an apparent negligence; & the confirmation of that apprehension, is confirmed by the silence of your last letter on the subject. The
			 duplicate is in the hand writing of my eldest son, who graduates at Cambridge in august next, & is now here from a journey extended to Marietta for his health, which has been impaired by his academical studies. Present me in the most friendly
			 terms to your
			 amiable family, & be ever assured my dear sir of the most aff & respectful Sentiments of your unfeigned friend
            signed E
              Gery
          
          
            PS. My son desires me to present “his best respects to the venerable President Jefferson.”
          
        